DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/22 has been entered.
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1,3-4,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102009049875 in view of Ross 5,765,667 and Hirota U.S. 2018/0223914.

Lackiing in DE ‘875 is a specific showing of forming a plurality of microgrooves which extend in a radially directed manner with respect to the circumferential direction of rotation of the friction ring.  Also lacking is the specific limitation of the friction ring consisting completely of AL-MMC.
However, to have made the friction ring (presumably inherent in DE ‘875) completely of AL-MMC materials would have been obvious simply dependent upon the vehicle application type and/or for the reduction in weight advantages discussed above.
The reference to Ross is relied upon for a more specific showing of the brake rotor /friction ring at 1,3.  Note the abstract which states the rotor may be made only of AL-MMC.
Hirota shows clutch plates at 51,61 which may be formed from low carbon
steel. As explained in paragraphs 0035,0036 and as shown in figures 5A-5D, but particularly 5D Hirota shows a plurality of grooves 67 that can be formed from known machining methods such as grinding and having a depth of 1 micrometer or more. These grooves are therefore considered to meet the limitation of ‘microgrooves’, and are ‘non-tangentially angled to the circumferential direction of rotation at least with ‘one component’. Further, the at least one surface of the plate(s) 61 come into contact with the friction plates 57 (which may be of a unitary design) placed on plates 51. Since it is notoriously well known in the art that the components forming clutches and brakes are interchangeable in a wide variety of applications the limitation of “.. at least one friction surface (i.e. either side of plate 61) is ‘configured’
‘(i.e. capable of) interacting with a brake lining” is considered to be met. Notwithstanding this argument see the discussion in paragraph 0025.

One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified the rotor of DE ‘875 with microscopic grooves, as taught by Hirota in figures 5A-5D, simply to promote better cooling (for example in a wet type disc/mulit-disc brake application) or for better airflow.
Regarding claims 3,4,13,14 these limitations are considered to be fairly suggested by the
Combined teachings of the references above and what is well known in the art.
Claims 5,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘875/Ross/Hirota, as applied to claim 1 above, and further in view of Patrick et al. 5,884,388 or Breeze 2,516,544.
Regarding claim 5 DE ‘875, as modified, lacks specifically showing the microgrooves are ‘arranged close’ to one another in the circumferential direction and the saw tooth profile in cross section.
However the limitation of ‘ arranged close to one another..” is extremely broad.
Nevertheless the reference to Patrick shows such a groove arrangement in a brake disc
application in figures 2,3A,3B at 30. Note this brake disc can be made of aluminum. Also once the layer 22 eventually wears off the microgrooves at 30 in figure 3A will contact the friction lining.
Breeze shows a clutch plate in figure 6 having grooves with a sawtooth profile.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have it obvious to have made the grooves in DE ‘875, as taught by Hirota in figure 5D, spaced closer together, simply as an obvious modification to an existing embodiment. Further, to have cut the grooves as taught by Patrick or Breeze into a sawtooth profile at 30 .
Claims 6-11,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘875/Ross/Hirota/ and JP 5126041 or Crankshaw 4,385,429 or Wildhaber 2,464,913.
Regarding claim 6 DE ‘875, as modified, is relied upon as explained above.
Lacking in Hirota is a specific description of the manufacturing process with the tool.
The references to either JP ‘041 or to Crankshaw or Wildhaber all show known and varied
manufacturing processes for the cutting/grinding of brake/clutch plates.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have it obvious to have ‘offset the cutting tool with respect to the friction ring in the
circumferential direction thereof merely dependent upon the specific choice of
cutting tool arrangement used in the formation of the grooves in the disc.
Regarding claims 7-11 these limitations are considered to be taught by the combined teachings
of the references above.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘875/Ross/ Hirota/  and JP 5126041 or Crankshaw or Wildhaber as applied to claim 6 above, and further in view of Patrick or Breeze.
Regarding claim 15 Patrick or Breeze are relied upon as explained above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/16/22